Title: From Thomas Jefferson to Richard Hanson, 20 January 1793
From: Jefferson, Thomas
To: Hanson, Richard



Sir
Philadelphia Jan. 20. 1793.

I received yesterday a letter from Mr. D. Hylton informing me that he has compleated the sale of my Elkhill lands to Doctor Taylor and Banks. He says ‘he has taken their bonds jointly and severally backed with the Greenbriar lands, all which patents with the several bonds are now in my possession, subject to your orders. In the mortgage or deed of trust for the Greenbriar lands, you have the power, as the bonds become due, to act on the bonds by instituting a suit, or on giving three months notice in the Philadelphia and Richmond gazette to sell so much of the lands for cash as will discharge the bonds as they become due. This precaution I think secures the debt equally as  well as could be done by mortgage on Elkhill. Those whom I have mentioned the lands given in trust, who appear to be acquainted with that part of the country, agree they are of much more value than the debt Banks and Taylor are bound for.’—So far Mr. Hylton’s letter.—As soon as I come to Virginia I will deliver the bonds and deed of trust or mortgage to you, and then shall be glad to make a conjectural calculation whether (supposing none of my bonds to prove bad) any and what sum will be yet wanting to compleat the paiment of my part of the debt to Farrell & Jones. I am Sir your very humble servt

Th: Jefferson

